Citation Nr: 9900930	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left shoulder, involving Muscle Groups 
III and IV, including the residuals of fractures of the left 
scapula and clavicle, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to 
April 1945.  

This appeal is before the Board of Veterans Appeals (Board) 
from a November 1995 determination of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appeal has been returned to the 
Board following its remand dated in May 1998.  The Board 
sought a medical examination to clarify the evidence 
regarding the veteran's left shoulder disability.  The Board 
also sought consideration by the RO of the revised criteria 
for evaluation of muscle injuries which became effective on 
July 3, 1997.  See 62 Fed. Reg. 30,235 (1997) (codified at 
38 C.F.R. Part 4 (1998)).

The Board notes that the issue on appeal has been 
recharacterized to reflect that the service connection for 
the residuals of the gunshot wound had previously been 
established for Muscle Groups III and IV in a June 1945 
rating decision, rather than Muscle Group II.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The through-and-through gunshot wound of the left 
shoulder resulted in compound comminuted fractures of the 
clavicle and scapula and muscle damage to Muscle Groups III 
and IV. 

3.  The aggregate impairment of the muscles of the left 
shoulder girdle is manifested by severe disability of the 
muscles. 

4.  The veteran's left shoulder disability is manifested by 
complaints of pain at the apex and clinical findings of a 
bony prominence at the acromioclavicular junction and 
radiographic evidence of degenerative changes of the 
shoulder.

5.  The left shoulder disability has not rendered the 
veterans disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for the residuals of a gunshot wound of the left shoulder, 
involving Muscle Groups III and IV, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.55, 4.56, 4.72, 4.73, Diagnostic Codes 
5303, 5304 (1996).

2.  The criteria for an evaluation of 10 percent for 
degenerative arthritis of the left shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran's left 
shoulder was hit by a small arms bullet during combat in 
November 1943.  The January 1944 hospital report shows that 
the bullet of unknown caliber entered the left shoulder 
posteriorly and exited at the acromioclavicular joint.  The 
diagnoses were compound comminuted complete fracture of the 
distal end of the left clavicle and compound comminuted 
complete fracture through the neck of the supra scapular 
notch and spine of the left scapula.  

A February 1945 x-ray report shows that the left scapula had 
an osseous defect involving the spine and portions of the 
supra and infraspinatus fossa, noted by the examiner to 
suggest an old fracture with some displacement of the 
acromial process, inferiorly.  X-rays also revealed an old 
healed fracture of the clavicle about one inch medial to the 
acromial end.  

A June 1945 rating sheet shows that the disability evaluation 
for the veteran's left shoulder was increased to 20 percent.  
Service connection was established for gunshot wound of 
Muscle Groups III and IV with scar, and the residuals of a 
fracture of the left clavicle and scapula manifested by 
faulty union.  The claims file reflects that the veteran's 
left shoulder disability has continuously been evaluated as 
20 percent disabling to the present time.  

An April 1948 VA examination report identifies muscle injury 
to group IV muscles at the site of the gunshot wound.  

The veteran reported pain of the left shoulder while lying 
down and driving during an October 1995 VA examination.  On 
physical examination, the examiner noted a prominence at the 
acromioclavicular junction and a scar descending over the 
scapular area.  There was concavity below the scar of 
approximately 1 centimeter where there was a loss of muscle 
tissue.  The scar was nontender.  The examiner noted good 
range of motion of the left shoulder: 180 degrees forward; 
180 degrees of lateral abduction; 90 degrees of internal 
rotation; and, 80 degrees external rotation.  The examiner 
found discomfort in the shoulder joint at the extreme range 
of motion.  

The veteran contended at his May 1997 personal hearing that 
his current disability evaluation should be increased in 
light of the functional loss of his left shoulder due to 
pain.  He submitted a photograph of his car seat and reported 
that he must use a cushion so that his shoulder blade does 
not rest against the seat due to pain.  He noted that he had 
extensive injury to his collar bone as a result of the 
gunshot wound.  The transcript shows that the veteran 
described the circumstances in which he sustained the wound 
to his left shoulder during service.  

During a June 1997 VA examination, the veteran reported that 
his shoulder pain remained the same for years and indicated 
that the pain was in the posterior aspect of the apex of the 
shoulder.  He also reported that he had pain every day with 
or without motion.  The examiner noted a well healed scar 7 
inches long which started at the apex of the shoulder and 
extended medially and posteriorly over the scapula.  He noted 
a depression underneath the scar, but found no tenderness.  
Examination of the acromioclavicular joint revealed a 2 x 
1 centimeter bony prominence.  The examiner found the 
strength of the two shoulders to be the same and rotation to 
be free and easy on both sides.  Range of motion revealed 
abduction on the right was 145 degrees and on the left was 
150 degrees.  Internal rotation was 80 degrees on the right 
and 90 degrees on the left.  The diagnosis was gunshot wound 
of the left shoulder, minimally symptomatic.

A June 1997 VA radiographic report of the left shoulder shows 
irregularity involving the scapula and minimal degenerative 
changes about the glenohumeral joint.

VA examination of the left shoulder in July 1998 revealed a 
15 centimeter well healed, nontender, surgical scar extending 
from a prominent acromioclavicular junction to the upper mid-
left portion of the scapula.  The examiner noted that the 
scar was mildly depressed, compatible with soft tissue loss.  
The site of the bullet entrance was the upper end of the scar 
and the point of exit was noted to be at the lower end of the 
scar.  The examiner found that range of motion of the left 
shoulder was adequate with forward flexion of 180 degrees and 
abduction of 180 degrees with complaints of some mild pain on 
full flexion and abduction.  External rotation was limited to 
60 degrees with the onset of some minimal pain and internal 
rotation was adequate and painless at 90 degrees.  The 
shoulder girdle strength of the left shoulder was 5/5.  There 
was no evidence of any muscle atrophy and the triceps and 
biceps reflexes were 2+ equal and active.  Examination 
further revealed that sensory perception to both light touch 
and pin prick was entirely normal over the shoulder girdle 
and down the left upper extremity.  

The examiner concluded that there was obvious minimal soft 
tissue loss underlying the surgical scar, but no obvious 
muscle tissue loss.  The soft tissue loss was noted to be 
mostly subcutaneous.  The examiner noted that the examination 
did not indicate any neurological deficit of either the left 
shoulder or upper extremity.  He found no weakened movement 
relating to the shoulder girdle or movement of the left 
scapula.  The shoulder girdle strength was 5/5 and range of 
motion of the left shoulder was adequate with minimal pain at 
the extreme of forward flexion, abduction, and external 
rotation.  He concluded that there were no other medical 
disorders compounding or interacting with the service-
connected left shoulder.  The examiner reported in an 
addendum that the 30 degree loss of abduction and 20 degree 
loss of flexion found on examination in 1997 was not 
substantiated on examination at that time.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The schedule of ratings provides a 20 percent evaluation for 
moderate, a 20 percent evaluation for moderately severe, and 
a 30 percent evaluation for severe disability affecting 
Muscle Group III of the non-dominant left shoulder.  
38 C.F.R. § 4.73, Diagnostic Code 5303.  Muscle Group III 
encompasses the intrinsic muscles of the shoulder girdle 
including pectoralis major I and deltoid.  Id. 

The schedule of ratings provide a 10 percent evaluation for 
moderate, a 20 percent evaluation for moderately severe, and 
a 20 percent evaluation for severe disability affecting 
Muscle Group IV of the non-dominant left shoulder.  38 C.F.R. 
§ 4.73, Diagnostic Code 5304.  Muscle Group IV encompasses 
the intrinsic muscles of the shoulder girdle including the 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis.  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  

The schedule also provides that a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate disability of muscles is manifested by objective 
findings of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Clinical findings include some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2)(iii).


Moderately severe muscle injury is manifested by objective 
findings of entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
38 C.F.R. § 4.56(d)(3)(iii).  Indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.

Severe disability of muscles is manifested by objective 
evidence of ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  38 C.F.R. 
§ 4.56(d)(4)(iii).  In cases of severe disability, palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area and muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  Id.  

The regulations further provide the following signs of severe 
muscle disability: x-ray evidence of minute multiple 
scattered foreign bodies; diminished muscle excitability by 
electrical tests; visible or measured atrophy; adaptive 
contraction of an opposing group of muscles.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

Limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent evaluation and limitation of 
motion to midway between the side and shoulder warrants a 
20 percent rating.  When motion is limited at shoulder level, 
a 20 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The regulations provide that full shoulder forward elevation 
(flexion) and full shoulder abduction are from 0 degrees to 
180 degrees.  External and internal shoulder rotation are 
from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula manifested by 
dislocation warrants a 20 percent evaluation for the minor 
extremity.  Nonunion of the clavicle or scapula with loose 
movement also warrants a 20 percent evaluation.  Malunion of 
the clavicle or scapula is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt or 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for residuals of 
a gunshot wound of the left shoulder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.

The Board notes that the schedule for rating disabilities for 
muscle injuries was amended effective July 3, 1997 during the 
pendency of the veteran's appeal.  See 62 Fed. Reg. 30,235 
(1997).  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the "version most 
favorable to appellant" applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The revised schedule was not 
promulgated to substantively change the criteria, but rather 
"to update this portion of the rating schedule to ensure that 
it uses current medical terminology and unambiguous 
criteria."  62 Fed. Reg. at 30,235.  In the instant case, the 
former regulatory provisions give clearer guidance for the 
proper evaluation of the veteran's left shoulder disability.  

The regulations provided that a compound comminuted fracture 
with muscle damage from the missile establishes severe muscle 
injury and there may be additional disability from malunion 
of bone, ankylosis, etc.  38 C.F.R. § 4.72 (1996).  Further, 
a through-and-through injury, with muscle damage, is always 
at least moderate injury for each group of muscles damaged.  
Id.  The service medical records show compound comminuted 
fractures of both the clavicle and the scapula. 




The service medical records also show a through-and-through 
injury with muscle damage insofar as the bullet entered the 
veteran's shoulder and exited near the acromioclavicular 
joint.  The probative evidence of record shows that the 
bullet passed through the intrinsic muscles of the left 
shoulder involving Muscle Groups III and IV.  Thus, the Board 
finds that the evidence establishes a severe injury to the 
veteran's left shoulder in light of the compound comminuted 
fractures and the muscle damage caused by the small arms 
bullet. 

The former criteria provided that muscle injuries in the 
shoulder girdle and arm will not be combined, but instead, 
the rating for the major group will be elevated from moderate 
to moderately severe or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55(a).  In light of 
the fact that Muscle Groups III and IV act on a single joint, 
the evaluations may not be combined to receive an evaluation 
more than the rating for unfavorable ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.55(b).  Unfavorable 
ankylosis with respect to scapulohumeral articulation 
warrants an evaluation of 40 percent for the minor extremity.  
38 C.F.R. § 4.71, Diagnostic Code 5200.  Accordingly, the 
maximum available evaluation for muscle injury of the 
veteran's left shoulder is 40 percent.  

The Board notes that following a review of the entire record, 
the medical evidence does not explicitly specify whether the 
veteran is left or right hand dominant.  The veteran reported 
in a May 1997 statement that "the left arm was not allowed to 
be idle" following an accident which resulted in temporary 
loss of use in his right arm.  The June 1997 VA examination 
report also shows that he was forced to use his left arm as a 
result of the accident.  The Board finds that a reasonable 
construction of the VA examination report and the veteran's 
statement establishes that he is right hand dominant and that 
his service-connected left shoulder disability is to his non-
dominant extremity.  

In light of the foregoing, the Board finds that an increased 
evaluation of 30 percent for the severe muscle injury to 
Muscle Group III is warranted.  The Board notes that the 
major group affected with respect to Muscle Groups III and IV 
is group III in light of the fact that it carries a higher 
evaluation of 30 percent for severe muscle disability of the 
non-dominant extremity.  The Board notes that 30 percent is 
the maximum schedular evaluation pursuant to Diagnostic Code 
5303.  

The Board also finds that the small arms bullet caused 
additional disability to the acromioclavicular joint and a 
separate evaluation is warranted for limitation of motion of 
the left shoulder.  See § 4.72, supra.  The schedule of 
ratings provide that impairment of the clavicle and scapula 
may be evaluated on the basis of dislocation, nonunion, 
malunion, or rated on impairment of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The probative medical evidence shows that the acromial 
process was displaced according to the February 1945 x-ray 
report.  The June 1997 and July 1998 VA examination reports 
show that the veteran complained of pain at the apex of the 
shoulder and the examiners noted a bony prominence at the 
acromioclavicular joint.  The October 1983 radiographic 
report shows an assessment of some irregularity of the 
acromioclavicular joint indicative of degenerative changes.  
The probative medical evidence does not establish either 
nonunion or malunion of the clavicle or scapula.  Thus, the 
Board finds that the veteran's left shoulder disability is 
appropriately evaluated on the basis of impairment of the 
contiguous joint.  

Degenerative changes of the veteran's left shoulder are 
evaluated on the basis of limitation of motion of the left 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  That 
code provides that limitation of motion of the left shoulder 
which is noncompensable is evaluated as 10 percent disabling.  
Id.  A compensable evaluation is provided for limitation of 
motion at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The June 1997 VA examination report shows that 
abduction was 150 degrees; thus, the veteran could move his 
arm above shoulder level.  See 38 C.F.R. § 4.71, Plate I.  
Accordingly, the Board finds that an evaluation of 10 percent 
is warranted for degenerative changes of the veteran's left 
shoulder joint accompanied by noncompensable limitation of 
motion.  Id.  


The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and the holding in DeLuca v. Brown in terms of 
functional loss of the veteran's left shoulder due to pain or 
due to flare-ups.  The October 1995 and July 1998 VA 
examinations show full range of motion with good strength, 
whereas the June 1997 VA examination revealed a 30 degree 
loss of abduction.  The veteran reported at his May 1997 
personal hearing that his left shoulder pain impairs his 
ability to drive.  The veteran also reported at his June 1997 
VA examination that he has pain every day with or without 
motion.  In light of these findings, the Board finds that the 
veteran's orthopedic disability of the left shoulder is 
appropriately evaluated under the criteria for degenerative 
arthritis with noncompensable limitation of motion.  The 
probative evidence does not show that a compensable 
evaluation is warranted pursuant to the criteria for 
limitation of motion of the left shoulder for functional loss 
due to pain on use or due to flare-ups.

The Board notes that the appellants left upper extremity 
disability has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding assignment of increased compensation benefits on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The Board also finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran with respect to a compensable 
evaluation limitation of motion of the shoulder pursuant to 
Diagnostic Code 5201.  Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).  

In reaching this decision, the Board has considered the 
complete history of the of the left shoulder disability as 
well as the current clinical manifestations and the impact 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath, 1 Vet. App. 589.


ORDER

An increased evaluation of 30 percent for residuals of a 
gunshot wound of the left shoulder, involving Muscle Groups 
III and IV, including the residuals of fractures of the left 
scapula and clavicle, is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.  

An evaluation of 10 percent for degenerative arthritis of the 
left shoulder is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
